                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:18CV453

       v.
                                                                  ORDER
JAMES WIDTFELDT,

                     Defendant.

      The Court notes that the Copy of IFP Memo (Filing No. 28) and Notification of
Appeal (Filing No. 30) in this matter were filed in error. Accordingly,

      IT IS ORDERED:
      1.     The Clerk of Court is directed to strike the Copy of IFP Memo (Filing No. 27)
             and the Notification of Appeal (Filing No. 30).
      2.     The Clerk of Court is directed to notify the Clerk of the United States Court
             of Appeals for the Eighth Circuit that no valid appeal has been filed in this
             matter.

      Dated this 26th day of February 2019.

                                                BY THE COURT:



                                                Robert F. Rossiter, Jr.
                                                United States District Judge
